DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 05/31/2022.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-11, 13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
[Note. Hu et al. (“Hu”, US Pub 2011/0002068) has been used to address new amended claims]  
Claim Objections
4. 	Claims 1, 4, 6, 11, 16, 18, 19 are objected to because of the following informalities:    
Regarding claim 1, Applicant claims, “a second operational amplifier (lines 9-11)” operation, and then another “operational amplification (lines 3-4)” operation, but never claims a first operational amplifier, which makes things confusing and unclear. Examiner suggest to amend the claim 1, as shown in below Table I.
Table I
1. A control method of a switching circuit, wherein, the switching comprises an inductor or a transformer; the control method comprises:
performing an operational amplification on an output feedback voltage, using a first operational amplifier, wherein the first operational amplifier outputs a compensation voltage based on a difference between the output feedback voltage and a first reference voltage;
controlling an on-time of a main switch of the switching circuit by the compensation voltage;
when a current of the inductor or the transformer drops to a current threshold, after a time, switching the main switch from being off to being on; and
controlling the time by the output feedback voltage;
performing another operational amplification on the output feedback voltage, using a second operational amplifier, wherein the second operational amplifier is generating an output voltage based on a difference between the output feedback voltage and a second reference voltage; receiving 



Regarding claim 4, Applicant claims, “a second operational amplifier (lines 13-16)” operation, and then another “operational amplification (lines 3-4)” operation, but never claims a first operational amplifier, which makes things confusing and unclear. Examiner suggest to amend the claim 4, as shown in below Table II. 
Table II
4.  A control circuit of a switching circuit, wherein, the switching circuit comprises an inductor or a transformer; wherein,
the control circuit performs an operational amplification on an output feedback voltagecurrent threshold, after a time, the control circuit controls the main switch to be switched from off to on, and the output feedback voltage controls the time;
the control circuit further comprising a switching signal generating circuit, wherein the switching signal generating circuit further receives the output feedback voltage, when the current of the inductor or the transformer drops to zero, after the time, the switching signal generating circuit generates a switching-on signal for the main switch,
the switching signal generating circuit comprising a second operational amplifier and a timer circuit, wherein the second operational amplifier receives the output feedback voltage and the second operational amplifier generates the difference between the output feedback voltage and 



Regarding claims 6, 18 and 19, please note that ‘first operational amplification’, ‘a second operational amplifier’, ‘a timer circuit’ and ‘a switching signal generation circuit’ operation/features, claimed for corresponding each claim(s) is redundant (for present filed claims and especially, once minor changes in claims 1 and 4 are corrected). Therefore, Appropriate correction is required for these dependent claims. Examiner suggest to amend the claims 6, 18-19, as shown in below Table III.
Table III
6.  The control circuit of claim 5, 


18. The switching circuit of claim 17, wherein, 


19. The switching circuit of claim 18, wherein, the switching signal generating circuit further comprises 




Regarding claim 11, Applicant claims, “a switching circuit, comprising the control circuit of claim 4”, which is redundant and adds no extra value, since claim 4 is already claiming ‘a control circuit of a switching circuit (in line 1)’. Examiner suggest to cancel claim 11. 
Claims 17-20 are depending from claim 11. 
Regarding claim 16, Applicant claims, “a switching circuit, adopting the control method of claim 1”, which is redundant and adds no extra value, since claim 1 is already claiming ‘a control method of a switching circuit (in line 1)’. Examiner suggest to cancel claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6. 	Claims 1, 4, 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims, in last line, using a timer circuit, “an output of the timer circuit stepping”, wherein term “stepping” is indefinite [Note. for examination purpose, ‘stepping’ will be interpreted as simply being some type of ‘enabling or disabling (in another word can be- valid or invalid)’, ‘clock signal’ and/or ‘digital signal like ‘0 vs. 1’’, related to some type of timing interval/period control for a switch in the switching circuit].
Regarding claim 4, Applicant claims, in last line, using a timer circuit (line 16-last line), “an output of the timer circuit stepping”, wherein term/phrase “stepping” is indefinite [Note. for examination purpose, ‘stepping’ will be interpreted as simply being some type of ‘enabling or disabling (in another word can be- valid or invalid)’, ‘clock signal’ and/or ‘digital signal like ‘0 vs. 1’’, related to some type of timing interval/period control for a switch in the switching circuit].
Regarding claim 7, Applicant claims, in lines 8-9, using a timer circuit operation “output of the timer circuit steps”, wherein term “step” is indefinite [Note. for examination purpose, ‘stepping’ will be interpreted as simply being some type of ‘enabling or disabling (in another word can be- valid or invalid)’, ‘clock signal’ and/or ‘digital signal like ‘0 vs. 1’’, related to some type of timing interval/period control for a switch in the switching circuit].
Regarding claim 19, Applicant claims, in lines 7-10, using a timer circuit operation “output of the timer circuit steps (lines 8-9, 9-10)”, wherein term “steps” is indefinite [Note. for examination purpose, ‘stepping’ will be interpreted as simply being some type of ‘enabling or disabling (in another word can be- valid or invalid)’, ‘clock signal’ and/or ‘digital signal like ‘0 vs. 1’’, related to some type of timing interval/period control for a switch in the switching circuit].
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8. 	Claims 1-2, 4-7, 10-11, 16-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hu et al. (“Hu”, US Pub 2011/0002068).
Regarding claims 1, 10-11, Hu teaches (Fig. 4, 7; Para 19-41) a control method of a switching circuit (flyback switching circuit 101 including a switch M), wherein, the switching circuit (101) comprises an inductor or a transformer (Fig. 4,7; transformer T); the control method (102-104 includes various elements, which in combination control the switching operation of switch M in 101; also Para 32 teaches use of a comparator or amplifier) comprises: performing an operational amplification (404; Para 32 teaches use of a comparator or amplifier) on an output feedback voltage (404’s – terminal receiving feedback voltage FB) and a first reference voltage (+ terminal receiving controlled ramp) of the switching circuit (101) to obtain a compensation voltage (ramp voltage is conducted using ‘S1, C1, I1’ operation, used in feedback loop for 404, and hence a compensated voltage ‘comp’ is being output from 404); controlling an on-time (using CTRL provided by AND gate) of a main switch (M) of the switching circuit (101) by the compensation voltage (comp is then passed to 405 and AND gate, respectively to control M); when a current (detected using Rs) of the transformer (T) drops to a current threshold (Ifault), after a time (if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid), switching the main switch (M) from being off to being on; and controlling the time (signal CTRL time is controlled using signal PULSE vs. FAULT, both is influenced by signal FB) by the output feedback voltage (FB); wherein, receiving the output feedback voltage (FB) and generating a difference between the output feedback voltage (FB) and a second reference voltage (Vth2) by a second operational amplifier (103); receiving an output voltage (103’s output being FAULT) of the second operational amplifier (103) by a timer circuit (fault timer 104), and starting counting from a moment when the current of the transformer (T) becomes zero (using 403) by the timer circuit (104); when the timer circuit (104) counts to the time, an output of the timer circuit stepping (if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid; Para 20-21).
Regarding claims 2, 5, Hu teaches the time (CTRL being adjusted by 104) is proportional to a difference (103) between the output feedback voltage (FB) and a second reference voltage (Vth2).
Regarding claims 4, 16, Hu teaches (Fig. 4, 7; Para 19-41) a control circuit (Fig. 4, 7; 102-104 includes various elements, which in combination control the switching operation of switch M in 101; also, Para 32 teaches use of a comparator or amplifier for amplification operation) of a switching circuit (flyback switching circuit 101 including a switch M), wherein, the switching circuit comprises an inductor or a transformer (Fig. 4-5; transformer T); wherein, the control circuit (102-104) performs an operational amplification (404) on an output feedback voltage (404’s – terminal receiving feedback voltage FB) and a first reference voltage (+ terminal receiving controlled ramp) of the switching circuit (101) to obtain a compensation voltage (ramp voltage is conducted using ‘S1, C1, I1’ operation, used in feedback loop for 404, and hence a compensated voltage ‘comp’ is being output from 404); the compensation voltage (comp is then passed to 405 and AND gate, respectively to control M) controls an on-time (using CTRL provided by AND gate) of a main switch (M) of the switching circuit (101); when the control circuit (102-104) detects that a current (detected using Rs) of the transformer (T) drops to a current threshold (Ifault), after a time (if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid), the control circuit controls the main switch (M) to be switched from off to on, and the output feedback voltage controls the time (signal CTRL time is controlled using signal PULSE vs. FAULT, both is influenced by signal FB) the control circuit (102-104) further comprising a switching signal generating circuit (103,104, NOT1, 403, 405, AND gate), wherein the switching signal generating circuit further receives the output feedback voltage (FB received by 103), when the current (detected using Rs) of the transformer (T) drops to zero (using 403), after the time (if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid), the switching signal generating circuit (103,104, NOT1, 403, 405, AND gate) generates a switching-on signal (CTRL) for the main switch (M), the switching signal generating circuit (103,104, NOT1, 403, 405, AND gate) comprising a second operational amplifier (103) and a timer circuit (104), wherein the second operational amplifier (103) receives the output feedback voltage (FB) and the second operational amplifier (103) generates (signal FAULT provided by 103) the difference between the output feedback voltage (FB) and the second reference voltage (Vth2); the timer circuit (104) receives an output voltage (FAULT) of the second operational amplifier (103), and the timer circuit (104) starts counting from a moment when the current of the transformer (T) becomes zero (using 403); when the timer circuit (104) counts up to the time, an output of the timer circuit steps (if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid; Para 20-21).
Regarding claim 6, Hu teaches  a first operational amplifier (404) and wherein, the first operational amplifier (404) performs the operational amplification on the output feedback voltage (FB) and the first reference voltage ((+ terminal receiving controlled ramp), andthe first operational amplifier outputs the compensation voltage (ramp voltage is conducted using ‘S1, C1, I1’ operation, used in feedback loop for 404, and hence a compensated voltage ‘comp’ is being output from 404); the compensation voltage (comp being passed to 405) passes through the switching signal generating circuit (103,104, NOT1, 403, 405, AND gate) to generate a switching signal (CTRL); the switching signal (CTRL) controls the main switch (M) to be switched on and switched off.
Regarding claims 7, 19, Hu teaches the switching signal generating circuit (103,104, NOT1, 403, 405, AND gate) comprises a flip-flop (Fig. 4, 7; 405 or similarly 606), wherein the flip-flop receives the output of the timer circuit (Fig. 7 shows output of 104 being passed to various gates to readjust any fault signal, and eventually providing the adjusted timer output to the flip-flop 606 (which is same as 405)); and when the output of the timer circuit steps, the switching signal changes from being invalid to being valid, indicating that the main switch is switched from off to on(if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid).
Regarding claim 17, Hu teaches the time (switching time of M is controlled by CTRL, wherein if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid) is proportional to a difference between the output feedback voltage (FB) and a second reference voltage (Vth2).
Regarding claim 18, Hu teaches the control circuit (102-104) further comprises a first operational amplifier (404) and a switching signal generating circuit (103,104, NOT1, 403, 405, AND gate), wherein, the first operational amplifier (404) performs the operational amplification on the output feedback voltage (FB) and the first reference voltage (+ terminal receiving controlled ramp), and the first operational amplifier (404) outputs the compensation voltage (ramp voltage is conducted using ‘S1, C1, I1’ operation, used in feedback loop for 404, and hence a compensated voltage ‘comp’ is being output from 404); the compensation voltage (comp passed to 405) passes through the switching signal generating circuit to generate a switching signal (CTRL); the switching signal controls the main switch (CTRL controlling switch M) to be switched on and switched off; and the switching signal generating circuit further receives the output feedback voltage (FB); when the current of the transformer drops to zero (403), after the time, the switching signal generating circuit generates a switching-on signal for the main switch (M) [[if the fault time reaches a 1st time threshold Ifault, fault timer 104 starts, once 103’s output FAULT=valid, and 104 resets on FAULT=invalid]
Allowable Subject Matter
9. 	Claims 3, 8-9, 13, 15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Hu teaches when (using 403) the output feedback voltage (FB) is higher than a first threshold voltage (ramp-controlled voltage), generating the compensation voltage (COMP)
However, Hu fails to teach “when the output feedback voltage is higher than a first threshold voltage, the compensation voltage is pulled down; alternatively, when the output feedback voltage is lower than a second threshold voltage, the compensation voltage is pulled up”.
Regarding claim 7, a search of prior art(s) failed to teach the switching signal generating circuit comprises a flip-flop, wherein “the flip-flop receives the output of the timer circuit; and when the output of the timer circuit steps, the switching signal changes from being invalid to being valid, indicating that the main switch is switched from off to on”
Claim 9 is depending from claim 7.
Regarding claim 8, a search of prior art(s) failed to teach “a first comparator and a pull-down circuit; wherein the first comparator compares the output feedback voltage with a first threshold voltage, and when the output feedback voltage is higher than the first threshold voltage, the pull-down circuit pulls down the compensation voltage; alternatively, the control circuit further comprises a second comparator and a pull-up circuit; wherein, the second comparator compares the output feedback voltage with a second threshold voltage, and when the output feedback voltage is lower than the second threshold voltage, the pull-up circuit pulls up the compensation voltage”.
Regarding claim13, a search of prior art(s) failed to teach, “when the output feedback voltage is higher than a first threshold voltage, the compensation voltage is pulled down; and, when the output feedback voltage is lower than a second threshold voltage, the compensation voltage is pulled up”.
Regarding claim 15, a search of prior art(s) failed to teach, “a first comparator, a pull-down circuit, a second comparator and a pull-up circuit; wherein, the first comparator compares the output feedback voltage with a first threshold voltage, and when the output feedback voltage is higher than the first threshold voltage, the pull-down circuit pulls down the compensation voltage; the second comparator compares the output feedback voltage with a second threshold voltage, and when the output feedback voltage is lower than the second threshold voltage, the pull-up circuit pulls up the compensation voltage”.
Regarding claim 20, a search of prior art(s) failed to teach, “the control circuit further comprises a first comparator and a pull-down circuit; wherein the first comparator compares the output feedback voltage with a first threshold voltage, and when the output feedback voltage is higher than the first threshold voltage, the pull-down circuit pulls down the compensation voltage; alternatively, the control circuit further comprises a second comparator and a pull-up circuit; wherein, the second comparator compares the output feedback voltage with a second threshold voltage, and when the output feedback voltage is lower than the second threshold voltage, the pull-up circuit pulls up the compensation voltage”.
Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839